Citation Nr: 1128941	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  10-39 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected bilateral ankle disabilities.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected bilateral ankle disabilities.

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1990 to August 1990 and from August 1998 to December 1998 with additional Reserve service.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2008 and August 2009 rating decisions by the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2010, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to obtain a current audiological evaluation and to obtain an opinion regarding the etiology of the Veteran's knee disorders.

With respect to the claims of entitlement to service connection for right and left knee disorders, to include as secondary to service-connected bilateral ankle disabilities, remand is required to obtain a medical opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address all appropriate theories of entitlement.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Here, a March 2008 private medical opinion stated that the Veteran's knee pain may be due to his ankle disabilities.  A June 2008 VA examination was conducted without the claims file.  The examiner provided an opinion that the knee disorders were not caused by or related to the ankle disabilities.  A July 2010 VA medical opinion was obtained upon a review of the claims file.  The VA examiner again stated that the knee disorders were not caused by or related to the service-connected ankle disabilities.  None of these opinions, however, addressed whether the service-connected bilateral ankle disabilities aggravated the bilateral knee disorders.  Accordingly, remand is required to obtain such an opinion.  

With respect to the claim of entitlement to an increased evaluation for bilateral hearing loss, the appeal must be remanded for an examination.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326 (a) (2010).  The most recent audiological examination was in July 2009.  At the December 2010 Board hearing, the Veteran asserted that his hearing loss had worsened since that time.  Accordingly, the AMC must provide the Veteran with an appropriate audiological examination. 

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from the same VA examiner who conducted the June 2008 examination and provided the July 2010 medical opinion.  The claims folder, including a copy of this remand, must be made available to the examiner.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more or less likely than not that the bilateral knee disorders have been aggravated by the Veteran's service-connected bilateral ankle disabilities.

If the examiner determines that a new examination is required, one must be conducted.  If the same examiner is not available, the AMC must afford the Veteran a new comprehensive examination to determine the etiology of the bilateral knee disorders.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more or less likely than not that the Veteran's knee disorders are caused or aggravated by active military service.  The examiner must also provide an opinion, in light of the examination findings and the service and post-service evidence of record, whether it is more or less likely than not that the bilateral knee disorders are caused or aggravated by the service-connected bilateral ankle disabilities.  

2.  Provide the Veteran with a VA audiological evaluation that addresses bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000 and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner, in addition to dictating objective test results, must fully describe the functional effects caused by the Veteran's bilateral hearing loss.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


